     Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

GASS AUTOMOTIVE, INC.           §
                                §
                                §                       CIVIL ACTION NO. 4:21-CV-00566
vs.                             §
                                §
RAMP LOGISTIC, INC., EVOLUTION  §
LOGISTICS CORP., RHENUS         §
LOGISTICS LLC f/k/a FREIGHT     §
LOGISTICS INTERNATIONAL, LLC,   §
D.W. MORGAN COMPANY, INC.,      §
CISCO SYSTEMS, INC., LOGICALIS, §
INC., ALEXIS MENDOZA ESTRADA,   §
AND ORLANDO BELTRAN HERNANDEZ §

                  JOINT DISCOVERY/CASE MANAGEMENT PLAN
              UNDER RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE

       Plaintiff, GASS AUTOMOTIVE, INC., and Defendants, RAMP LOGISTIC, INC., EVOLUTION

LOGISTICS CORP., RHENUS LOGISTICS LLC formerly known as FREIGHT LOGISTICS

INTERNATIONAL, LLC., D.W. MORGAN COMPANY, INC., CISCO SYSTEMS, INC., LOGICALIS, INC.,

submit their Joint Discovery/Case Management Plan as follows:

1.     State where and when the meeting of the parties required by Rule 26(f) was held, and
       identify the counsel who attended for each party.

RESPONSE:            The parties have conferred by e-mail over the past week and exchanged
                     edited versions of this Joint Discovery/Case Management Plan by e-mail.

2.     List the cases related to this one that are pending in any state or federal court with
       the case number and court.

RESPONSE:            CHUBB SERUGOS CHILE S.A. as the subrogee of one cargo owner NTT
                     CHILE S.A. has sued FREIGHT LOGISTICS INTERNATIONAL LLC, RHENUS
                     FREIGHT LOGISTICS, EVOLUTION LOGISTICS CORP. and RAMP LOGISTIC INC.
                     in the Southern District of Florida. The case number is 1:21-cv-20586-JEM.




                                           Page 1
14728410 v1
     Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 2 of 17




3.    Briefly describe what this case is about.

RESPONSE:           GASS AUTOMOTIVE, INC.’s Statement:

                    On or about August 14, 2020, the HARRIS COUNTY SHERIFF’S OFFICE
                    contacted GASS AUTOMOTIVE, INC. regarding vehicle accident involving a
                    tractor-trailer that occurred near Exit 787 on East Interstate 10 near
                    Channelview, Texas.

                    The HARRIS COUNTY SHERIFF’S OFFICE dispatched GASS AUTOMOTIVE,
                    INC. to the recovery site to clear the burned-out tractor-trailer that was
                    obstructing traffic on Interstate 10.

                    At approximately 5:00 p.m. on August 14, 2020, GASS AUTOMOTIVE, INC.
                    arrived at the recovery site and observed the burned-out tractor-trailer
                    obstructing a portion of Interstate 10 and most of the shoulder.

                    After assessing the condition of the tractor-trailer at the recovery site, G ASS
                    AUTOMOTIVE, INC. determined that additional recovery equipment and
                    personnel was required to safely, efficiently, and completely recover the
                    burned-out tractor-trailer and its contents from the obstructed roadway.

                    To ensure the safety of RAMP LOGISTIC, INC.’s tractor-trailer operator
                    (Orlando Beltran Hernandez), G ASS AUTOMOTIVE, INC. personnel, law
                    enforcement officers on the scene, and motorists traveling past the recovery
                    site, GASS AUTOMOTIVE, INC. mobilized three (3) impact attenuator trucks
                    to the recovery site, which was required by Texas law because the recovery
                    efforts required the closure of three (3) lanes of interstate traffic.

                    The TEXAS DEPARTMENT OF TRANSPORTATION’S (“TXDOT”) Traffic
                    Control Plans require a truck-mounted attenuator on a shadow vehicle in
                    situations that involve mobile operations and short-term freeway lane
                    closures.

                    GASS AUTOMOTIVE, INC. illuminated the recovery site with light plants in
                    the areas where GASS AUTOMOTIVE, INC.’s personnel performed the
                    recovery efforts.

                    After the recovery site was secured in compliance with TXDOT’s and the
                    OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION’s (“OSHA”)
                    rules/regulations, GASS AUTOMOTIVE, INC. loaded RAMP LOGISTIC, INC.’s
                    tractor-trailer onto an industrial carrier and the cargo was loaded onto a
                    landoll tractor-trailer and a bus tractor-trailer using two (2) of GASS
                    AUTOMOTIVE, INC.’s rotators that were dispatched to the scene.




                                            Page 2
14728410 v1
    Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 3 of 17




                 All of the potentially undamaged cargo from RAMP LOGISTIC, INC.’s trailer
                 was loaded into roll-off containers at the recovery site.

                 GASS AUTOMOTIVE, INC. loaded the burned debris from the tractor-trailer
                 into roll-off containers using a skid steer, a track hoe, and manual labor of
                 GASS AUTOMOTIVE, INC.’s personnel.

                 After the tractor-trailer and roll-off containers were secured for
                 transportation, GASS AUTOMOTIVE, INC. moved all of its equipment and the
                 roll-off containers to its storage lot.

                 At approximately 2:00 a.m. on August 15, 2020, G ASS AUTOMOTIVE, INC.
                 arrived at its storage lot and began securing the roll-off containers and their
                 respective contents.

                 After completing the recovery and storage operations, G ASS AUTOMOTIVE,
                 INC. prepared and delivered an invoice to RAMP LOGISTIC, INC. for the work
                 performed on its behalf.

                 At the time that RAMP LOGISTIC, INC. received the invoice, GASS
                 AUTOMOTIVE, INC. did not know the identity of the owner of the cargo that
                 RAMP was transporting to Florida.

                 RAMP LOGISTIC, INC. and the owner(s) of the cargo refuse to pay for the
                 reasonable and necessary cost of the services and materials that G ASS
                 AUTOMOTIVE, INC.

                 LOGICALIS, INC.’s Statement

                 Logicalis, Inc. is not a proper party. It did not own the cargo involved and
                 was uninvolved with the incident.

                 RAMP LOGISTICS, INC.’s Statement

                 RAMP LOGISTIC, INC. dispute the reasonable and necessary cost of the
                 services and materials that GASS AUTOMOTIVE, INC. has alleged. RAMP
                 LOGISTIC, INC. further asserts the affirmative defenses, including but not
                 limited to, comparative and proportionate responsibility, Plaintiff’s failure
                 to mitigate damages, and unreasonable and excessive expenses.

                 D.W. MORGAN COMPANY, INC.

                 D.W. MORGAN is not a proper party. It did not own the cargo involved and
                 was uninvolved with the incident.




                                         Page 3
14728410 v1
     Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 4 of 17




                    RHENUS LOGISTICS LLC

                    RHENUS LOGISTICS LLC IS not a proper party. It did not own the cargo
                    involved and was uninvolved with the incident.

                    EVOLUTION LOGISTICS CORP.’S STATEMENT

                    EVOLUTION LOGISTICS CORP. is not a proper party. It did not own the cargo
                    involved and was uninvolved with the incident.

                    CISCO SYSTEMS, INC.’s Statement

                    CISCO SYSTEMS, INC. is not a property party. It did not own the cargo
                    involved and was uninvolved in the incident.

4.    Specify the allegation of federal jurisdiction.

RESPONSE:           Currently, this Court maintains jurisdiction over this lawsuit based on
                    diversity jurisdiction because GASS AUTOMOTIVE, INC. is a Texas
                    corporation and the Defendants are not residents and/or are not domestic
                    business entities and the amount of the GASS AUTOMOTIVE, INC.’s claim
                    exceeds $75,000.00.

5.    Identify the parties who disagree and the reasons.

RESPONSE:           GASS AUTOMOTIVE, INC. contends that it is entitled to be paid for all of the
                    services that it provided for the benefit of the Defendants.

                    Defendants contend that they are not responsible for paying G ASS
                    AUTOMOTIVE, INC. because GASS AUTOMOTIVE, INC.’s claim (whether all
                    or a portion) is not covered by Defendants’ respective insurance policies.

                    LOGICALIS, INC. disagrees that it is a proper party to the litigation and that
                    it has any liability in this matter.

                    D.W. MORGAN COMPANY, INC. disagrees that it is a proper party to the
                    litigation and that it has any liability in this matter. D.W. MORGAN also
                    disagrees with Plaintiff’s statement above that “Defendants contend that
                    they are not responsible for paying GASS AUTOMOTIVE, INC. because GASS
                    AUTOMOTIVE, INC.’s claim (whether all or a portion) is not covered by
                    Defendants’ respective insurance policies.”

                    RHENUS LOGISTICS LLC is not a proper party. It did not own the cargo
                    involved and was uninvolved with the incident.




                                            Page 4
14728410 v1
     Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 5 of 17




                    EVOLUTION LOGISTICS CORP. disagrees that it is a proper party to the
                    litigation and that it has any liability in this matter.

                    CISCO SYSTEMS, INC. is not a proper party. It did not own the cargo involved
                    and was uninvolved in the incident. CISCO SYSTEMS, INC. disagrees with
                    Plaintiff’s statement that “Defendants contend that they are not responsible
                    for paying GASS AUTOMOTIVE, INC. because GASS AUTOMOTIVE, INC.’s
                    claim (whether all or a portion) is not covered by Defendants’ respective
                    insurance policies.”

6.    List anticipated additional parties that should be included, when they can be added,
      and by whom they are wanted.

RESPONSE:           1.      GASS AUTOMOTIVE, INC.’s Statement:

                            The owner(s) of the cargo should be named as additional defendants
                            in this lawsuit. GASS AUTOMOTIVE, INC. cannot determine the
                            identity of the owner(s) of the cargo without conducting discovery
                            because the Defendants refuse to voluntarily provide the contract
                            documents, bills of lading, written correspondence, and
                            documentation identifying what cargo was being transported, the
                            owner of the cargo, and who was responsible for the cargo during
                            transportation.

                    2.      Other Defendants’ Statement:

                            None known at this time.

7.    List anticipated interventions.

RESPONSE:           None at this time.

8.    Describe class-action or collective-action issues.

RESPONSE:           None at this time.

9.    State whether each party represents that it has made the initial disclosures required
      by Rule 26(a). If not, describe the arrangements that have been made to complete the
      disclosures.

RESPONSE:           GASS AUTOMOTIVE, INC. has not yet exchanged its initial disclosures with
                    the Defendants; however, GASS AUTOMOTIVE, INC. informally provided
                    copies of the currently-available documents supporting G ASS AUTOMOTIVE,
                    INC.’s claims to any requesting party.



                                           Page 5
14728410 v1
      Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 6 of 17




                    GASS AUTOMOTIVE, INC. anticipates exchanging its initial disclosures with
                    the Defendants within fourteen (14) days of the date of this filing.

                    D.W. MORGAN COMPANY, INC. exchanged its initial disclosures on April
                    28, 2021.

                    RAMP LOGISTIC, INC. produced informal disclosures to GASS AUTOMOTIVE,
                    INC. on April 9, 2021.

                    RHENUS LOGISTICS LLC anticipates exchanging its initial disclosures with
                    Plaintiff at a mutually agreeable date with Plaintiff in advance of mediation.

                    EVOLUTION LOGISTICS CORP. anticipates to produce its initial disclosures
                    within fourteen (14) days of the date of this filing.

                    CISCO SYSTEMS, INC. anticipates exchanging its initial disclosures with
                    Plaintiff at a mutually agreeable date with Plaintiff in advance of mediation.
                    CISCO SYSTEMS, INC. states that it has not refused to produce documents and
                    disagrees with GASS AUTOMOTIVE INC.’s characterization of the discovery
                    process to date (See Section 6).

10.    Describe the proposed agreed discovery plan, including:

       A.     Responses to all the matters raised in Rule 26(f), including any agreements
              reached concerning electronic discovery and any disputed issues relating to
              electronic discovery.

RESPONSE:           GASS AUTOMOTIVE, INC.’s Statement:

                    On March 29, 2021, GASS AUTOMOTIVE, INC. requested that the Defendants
                    voluntarily provide the following documents and information in
                    anticipation of the initial status conference:

                    (1)    the name and, if known, the address and telephone number of each
                           individual likely to have discoverable information—along with the
                           subjects of that information—that the disclosing party may use to
                           support its claims or defenses, unless the use would be solely for
                           impeachment; and

                    (2)    a copy—or a description by category and location—of all
                           documents, electronically stored information, and tangible things
                           that the disclosing party has in its possession, custody, or control
                           and may use to support its claims or defenses, unless the use would
                           be solely for impeachment.




                                            Page 6
14728410 v1
    Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 7 of 17




                    D.W. MORGAN COMPANY, INC. voluntarily provided limited documentation
                    in conjunction with its initial disclosures (including a copy of its insurance
                    policy) and RAMP LOGISTIC, INC. voluntarily provided one (1) of the two (2)
                    insurance policies that are known to exist.

                    Other than the limited documentation provided by D.W. MORGAN
                    COMPANY, INC. and the single insurance policy provided by RAMP
                    LOGISTIC, INC., Defendants have voluntarily turned over any documents,
                    information, and/or insurance policies.

                    D.W. MORGAN disagrees with Plaintiff’s characterization of its document
                    production as “limited.” D.W. MORGAN has produced documents in
                    accordance with the FEDERAL RULES OF CIVIL PROCEDURE.

                    RHENUS LOGISTICS LLC’S Statement:

                    GASS AUTOMOTIVE, INC. sent a settlement demand but has not served any
                    discovery requests on Defendants pursuant to the FEDERAL RULES OF CIVIL
                    PROCEDURE.

                    The Parties do not have an agreed discovery control plan.

                    CISCO SYSTEMS, INC. states that GASS AUTOMOTIVE, INC. sent a settlement
                    demand requesting documentation, but has not served discovery requests on
                    CISCO SYSTEMS, INC. pursuant to the FEDERAL RULES OF CIVIL PROCEDURE.
                    The Parties have not agreed to a discovery control plan. C ISCO SYSTEMS,
                    INC. states that it has not refused to produce documents and disagrees with
                    GASS AUTOMOTIVE INC.’s characterization of the discovery process to date
                    (See Section 6).

      B.      When and to whom the plaintiff anticipates it may send interrogatories.

RESPONSE:           GASS AUTOMOTIVE, INC. anticipates sending interrogatories to each of the
                    Defendants.

      C.      When and to whom the defendant anticipates it may send interrogatories.

RESPONSE:           LOGICALIS, INC. anticipates sending interrogatories within 15 days. R AMP
                    LOGISTIC, INC. anticipates sending interrogatories within 15 days of the
                    Rule 16 Conference. D.W. MORGAN anticipates sending interrogatories to
                    Plaintiff within 30 days of the Rule 16 conference. RHENUS LOGISTICS LLC
                    anticipates sending interrogatories to Plaintiff following mediation in the
                    event it is not successful. EVOLUTION LOGISTICS CORP. anticipates sending
                    interrogatories within 15 days of the Rule 16 Conference.



                                            Page 7
14728410 v1
    Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 8 of 17




                     CISCO SYSTEMS, INC. anticipates sending interrogatories to Plaintiff and
                     following mediation in the event mediation is unsuccessful.

      D.      Of whom and by when the plaintiff anticipates taking oral depositions.

RESPONSE:            GASS AUTOMOTIVE, INC. anticipate deposing the following persons:

                     1.     Orlando Beltran Hernandez;
                     2.     Alexis Mendoza Estrada;
                     3.     Gil Francisco;
                     4.     Antonio Montenegro; and
                     5.     any expert witness designated by any of the Defendants.

                     GASS AUTOMOTIVE, INC. expressly reserves the right to designate additional
                     persons to be deposed as the identity of the persons involved in transporting
                     the cargo at issue becomes known to GASS AUTOMOTIVE, INC.

      E.      Of whom and by when the defendant anticipates taking oral depositions.

RESPONSE:            LOGICALIS, INC. does not anticipate taking any depositions at this time.

                     RAMP LOGISTIC, INC. AND D.W. MORGAN do not anticipate taking any
                     depositions at this time, but reserve their rights to take the deposition of the
                     Corporate Representative of GASS AUTOMOTIVE, INC.

                     RHENUS LOGISTICS LLC anticipates taking the deposition of the Corporate
                     Representative of GASS AUTOMOTIVE, INC. RHENUS LOGISTICS LLC
                     reserves the right to take additional depositions as discovery proceeds.

                     EVOLUTION LOGISTICS CORP. does not anticipate taking any depositions at
                     this time.

                     CISCO SYSTEMS, INC. anticipates taking the deposition of the Corporate
                     Representative of GASS AUTOMOTIVE, INC., and reserves the right to take
                     additional depositions as discovery proceeds.

      F.      When the plaintiff (or the party with the burden of proof on an issue) will be
              able to designate experts and provide the reports required by Rule 26(a)(2)(B),
              and when the opposing party will be able to designate responsive experts and
              provide their reports.

RESPONSE:            Subject to other preliminary rulings by the Court, G ASS AUTOMOTIVE, INC.
                     expects to be able to designate its expert witnesses and submit the
                     corresponding expert witness reports within ninety (90) days of the date that
                     Defendants respond to all of GASS AUTOMOTIVE, INC.’s discovery requests

                                             Page 8
14728410 v1
      Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 9 of 17




                     and/or within ninety (90) days of the date that Defendants produce all
                     existing documents that are responsive to GASS AUTOMOTIVE, INC.’s
                     Requests for Production to Defendants, whichever is later.

                     RHENUS LOGISTICS LLC anticipates being able to serve responsive expert
                     reports within 60 days of receiving Plaintiff’s expert reports pursuant to an
                     agreed discovery control plan.

                     CISCO SYSTEMS, INC. reserves the right to serve responsive expert reports
                     within 60 days of receiving Plaintiff’s expert reports.

       G.     List expert depositions the plaintiff (or the party with the burden of proof on
              an issue) anticipates taking and their anticipated completion date. See Rule
              26(a)(2)(B) (expert report).

RESPONSE:            Subject to other preliminary rulings by the Court, G ASS AUTOMOTIVE, INC.
                     expects that all expert depositions will be completed within twelve (12)
                     months from the date of this filing or within one hundred twenty (120) days
                     of the date that Defendants produce all existing documents that are
                     responsive to GASS AUTOMOTIVE, INC.’s Requests for Production,
                     whichever is later.

       H.     List expert depositions the opposing party anticipates taking and their
              anticipated completion date. See Rule 26(a)(2)(B) (expert report).

RESPONSE:            LOGICALIS, INC. anticipates taking all Plaintiff’s expert depositions within
                     60 days of their designation.

                     RAMP LOGISTIC, INC., anticipates taking all Plaintiff’s expert depositions
                     within 60 days of their designation.

                     If necessary, D.W. MORGAN anticipates that it can complete expert
                     depositions within 60 days of their designation.

                     RHENUS LOGISTICS LLC anticipates taking all Plaintiff’s experts’
                     depositions within 60 days of their designation.

                     EVOLUTION LOGISTICS CORP. anticipates taking all Plaintiff’s expert
                     deposition within 60 days of their designation.

                     CISCO SYSTEMS, INC. anticipates taking all Plaintiff’s experts’ depositions
                     within 60 days of their designation.

11.    If the parties are not agreed on a part of the discovery plan, describe the separate
       views and proposals of each party.

                                            Page 9
14728410 v1
      Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 10 of 17




RESPONSE:             Please see above.

12.     Specify the discovery beyond initial disclosures that has been undertaken to date.

RESPONSE:             None.

13.     State the date the planned discovery can reasonably be completed.

RESPONSE:             GASS AUTOMOTIVE, INC. and RHENUS LOGISTICS LLC expect that the
                      discovery process can be completed in twelve (12) to fifteen (15) months.

14.     Describe the possibilities for a prompt settlement or resolution of the case that were
        discussed in your Rule 26(f) meeting.

RESPONSE:             Counsel for GASS AUTOMOTIVE, INC. and counsel for Defendants discussed
                      scheduling a mediation before Eric Benton; however, none of the parties
                      have been able to agree on the date of mediation due to the conflicts in the
                      schedules of the numerous out-of-state party representatives, adjusters and
                      their counsel.

                      GASS AUTOMOTIVE, INC. reasonably expects that this case could be settled
                      in the immediate future if the Court would compel that parties, their
                      respective representatives and/or adjusters, to participate in mediation
                      before Eric Benton on a specific date within the next 30 days.

                      Logicalis, Inc. agrees with Gass Automotive, Inc.’s position on this matter.
                      It is also willing to participate in a settlement conference before the
                      Magistrate Judge.

                      RAMP LOGISTIC, INC. AND D.W. MORGAN agree to mediation with Eric
                      Benton and are working with all Parties and their counsel to schedule
                      mediation within the next 30 days.

                      RHENUS LOGISTICS LLC agrees to mediation either with the Court or Eric
                      Benton.

                      EVOLUTION LOGISTICS CORP. agrees with GASS AUTOMOTIVE, INC.’s
                      position on this matter. It is also willing to participate in a settlement
                      conference before the Magistrate Judge.

                      CISCO SYSTEMS, INC. agrees with GASS AUTOMOTIVE, INC.’s position on
                      this matter. It is also willing to participate in a settlement conference before
                      the Court.

15.     Describe what each party has done or agreed to do to bring a prompt resolution.


                                              Page 10
14728410 v1
      Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 11 of 17




RESPONSE:             GASS AUTOMOTIVE, INC. Statement:

                      On March 29, 2021, GASS AUTOMOTIVE, INC. submitted a settlement offer
                      to Defendants that would have fully and efficiently resolved the entire
                      dispute that is the subject of this lawsuit.

                      None of the Defendants responded to GASS AUTOMOTIVE, INC.’s settlement
                      offer.

                      LOGICALIS, INC.’s Statement:

                      LOGICALIS, INC. has worked to schedule alternative dispute resolution since
                      the litigation’s inception.

                      Defendants’ Statement:

                      Pre-suit settlement negotiations were unsuccessful and suit was filed on
                      January 15, 2021. Parties are continuing to work to resolve this matter and
                      are in the process of scheduling mediation.

16.     From the attorneys’ discussion with the client, state the alternative dispute resolution
        techniques that are reasonably suitable, and state when such a technique may be
        effectively used in this case.

RESPONSE:             GASS AUTOMOTIVE, INC. proposes that the Court appoint Eric Benton or any
                      other neutral mediator based in Houston, Texas and enter an order requiring
                      the parties to participate in a full-day mediation (via Zoom) with the client
                      representatives, adjusters, and counsel being required to attend.

                      LOGICALIS, INC. is agreeable to a mediation with Eric Benton. It is also
                      willing to participate in a settlement conference before the Magistrate
                      Judge.

                      RAMP LOGISTIC, INC., RHENUS LOGISTICS LLC, CISCO SYSTEMS, INC., AND
                      D.W. MORGAN agree to mediation with Eric Benton and are working with
                      all Parties and their counsel to schedule mediation within the next 30 days.

                      EVOLUTION LOGISTICS CORP. is agreeable to a mediation with Eric Benton.
                      It is also willing to participate in a settlement conference before the
                      Magistrate Judge.

17.     Magistrate judges may now hear jury and nonjury trials. Indicate the parties' joint
        position on a trial before a magistrate judge.



                                             Page 11
14728410 v1
      Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 12 of 17




RESPONSE:             GASS AUTOMOTIVE, INC. is opposed to trying this lawsuit before a
                      magistrate judge.

                      LOGICALIS, INC. is opposed to trying this lawsuit before a magistrate judge.

                      RAMP LOGISTIC, INC., is opposed to trying this lawsuit before a magistrate
                      judge.

                      D.W. MORGAN is opposed to trying this lawsuit before a magistrate judge.

                      RHENUS LOGISTICS LLC does not consent to trying this lawsuit before a
                      magistrate judge.

                      CISCO SYSTEMS, INC. does not consent to trying this lawsuit before a
                      magistrate judge.

18.     State whether a jury demand has been made and if it was made on time.

RESPONSE:             GASS AUTOMOTIVE, INC. requested a jury trial in Plaintiffs’ Original
                      Petition and Request for Disclosure prior to this lawsuit’s removal to federal
                      court.

                      RAMP LOGISTIC, INC. also filed a Jury Demand, on March 9, 2021.

                      D.W. MORGAN filed a jury demand on March 4, 2021.

19.     Specify the number of hours it will likely take to present the evidence in this case.

RESPONSE:             Due to the lack of discovery, GASS AUTOMOTIVE, INC. is unable to provide
                      an accurate estimate of the hours that it will take to present the evidence in
                      this lawsuit.

21.     List other pending motions that could be ruled on at the initial pretrial and scheduling
        conference.

RESPONSE:             Not applicable.

22.     List issues or matters, including discovery, that should be addressed at the conference.

RESPONSE:             GASS AUTOMOTIVE, INC. requests that the Court compel the parties to
                      participate in mediation within the next thirty (30) days.




                                             Page 12
14728410 v1
      Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 13 of 17




                      GASS AUTOMOTIVE, INC. requests that the Court compel all of the
                      Defendants to produce the following documents/information within
                      fourteen (14) days:

                      (1)    copies of all insurance policies;

                      (2)    the name and, if known, the address and telephone number of each
                             individual likely to have discoverable information—along with the
                             subjects of that information—that the disclosing party may use to
                             support its claims or defenses, unless the use would be solely for
                             impeachment; and

                      (3)    a copy—or a description by category and location—of all
                             documents, electronically stored information, and tangible things
                             that the disclosing party has in its possession, custody, or control
                             and may use to support its claims or defenses, unless the use would
                             be solely for impeachment.

                      LOGICALIS, INC. agrees with Gass Automotive, Inc.’s alternative dispute
                      resolution position in this matter. (See Item 14 above). It is also willing to
                      participate in a settlement conference before the Magistrate Judge.

                      D.W. MORGAN is willing to engage in ADR.

                      CISCO SYSTEMS, INC. agrees with GASS AUTOMOTIVE, INC.’s alternative
                      dispute resolution position in this matter. (See Item 14 above). C ISCO
                      SYSTEMS, INC. disagrees with any request to compel the disclosure of any
                      information of documentation prior to the agreement of the parties to a
                      discovery management plan.

23.     Certify that all parties have filed the Disclosure of Interested Persons as directed in
        the Order for Conference and Disclosure of Interested Persons, listing the date of
        filing for original and any amendments.

RESPONSE:             GASS AUTOMOTIVE, INC. certifies that it filed Plaintiffs’ Disclosure of
                      Interested Persons on March 5, 2021.

                      Logicalis, Inc. filed its Disclosure of Interested Persons on June 8, 2021.

                      RHENUS LOGISTICS LLC certifies that it filed its Disclosure of Interested
                      Persons on March 10, 2021.

                      EVOLUTION LOGISTICS CORP., certifies that it filed its Disclosure of
                      Interested Persons on March 11, 2021.


                                             Page 13
14728410 v1
      Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 14 of 17




                      D.W. MORGAN COMPANY, INC., certifies that it filed its Certificate of
                      Interested Parties on March 11, 2021, and its Disclosure Statement on
                      March 12, 2021.

                      RAMP LOGISTIC, INC., certifies that it filed its Disclosure of Interested
                      Persons on March 12, 2021.

                      LOGICALIS, INC., certifies that it filed its Disclosure of Interested Persons on
                      June 8, 2021.

                      CISCO SYSTEMS, INC., certifies that it filed its Disclosure of Interested
                      Persons on March 10, 2021

24.     List the names, bar numbers, addresses, telephone numbers, and e-mails of all counsel
        and unrepresented parties.

        1.     Counsel for GASS AUTOMOTIVE, INC.
               c/o JAMES HAMILTON FOLEY, PLLC
               James Hamilton Foley
               Texas Bar No. 24059764
               S.D. Texas I.D. No. 930406
               2723 Carolina Way
               Houston, Texas 77005
               (713) 256-1986
               jhf@jhfoleylaw.com

        2.     Counsel for LOGICALIS, INC.
               Robert M. Browning
               BROWN SIMS, P.C.
               Texas Bar No. 00796264
               Federal ID No. 21097
               1177 West Loop South, Tenth Floor
               Houston, Texas 77027 9007
               Tel: (713) 629 1580
               Fax: (713) 629 5027
               rbrowning@brownsims.com

        3.     Counsel for RAMP LOGISTIC, INC.
               David L. Sargent
               State Bar No. 17648700
               david.sargent@sargentlawtx.com
               Martha M. Posey
               State Bar No. 24105946
               martha.posey@sargentlawtx.com
               SARGENT LAW, P.C.
               1717 Main Street, Suite 4750

                                              Page 14
14728410 v1
    Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 15 of 17




              Dallas, Texas 75201
              Telephone: (214) 749-6000
              Facsimile: (214) 749-6100
              Emails: david.sargent@sargentlawtx.com, martha.posey@sargentlawtx.com

      4.      Counsel for D.W. MORGAN COMPANY, INC.
              David James
              State Bar No. 24032467
              Federal ID No. 588556
              CLARK HILL PLC
              2615 Calder Avenue
              Beaumont, Texas 77702
              (409) 351-3800
              djames@clarkhill.com
              and
              Katherine T. Garber
              State Bar No. 07626985
              Federal ID No. 10584
              CLARK HILL PLC
              909 Fannin Street, Suite 2300
              Houston, Texas 77010
              (713) 951-5600
              kgarber@clarkhill.com

      5.      Counsel for RHENUS LOGISTICS LLC
              Aaron R. Crane
              Texas State Bar No. 24050459
              Blake A. Jenkins
              Texas State Bar No. 24097885
              HOGAN LOVELLS US LLP
              609 Main Street, Suite 4200
              Houston, TX 77002
              T (713) 632-1400
              F (713) 632-1401
              aaron.crane@hoganlovells.com
              blake.jenkins@hoganlovells.com

              Counsel to EVOLUTION LOGISTICS, CORP.
              Shanshan Liang
              Florida Bar No. 112991
              THE MOONEY LAW FIRM, LLC
              2717 Neuchatel Drive
              Tallahassee, FL 32303
              Cell - (631) 882-2298
              E: sliang@customscourt.com



                                         Page 15
14728410 v1
    Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 16 of 17




              Counsel for CISCO SYSTEMS, INC.

              Nicholas J. Secco
              State Bar Number: 24100606
              BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
              71 S. Wacker Drive, Suite 1600
              Chicago, Illinois 60606
              Email: nsecco@beneschlaw.com

              Kelly E. Mulrane (pro hac vice)
              BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
              71 S. Wacker Drive, Suite 1600
              Chicago, Illinois 60606
              Telephone: 312.212.4955
              Facsimile: 312.767.9192
              kmulrane@beneschlaw.com

              Eric Larson Zalud (pro hac vice)
              BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
              200 Public Square, Suite 2300
              Cleveland, Ohio 44114
              Telephone: 216.363.4500
              Facsimile: 216.363.4588
              Email: ezalud@beneschlaw.com
                                               Respectfully submitted,

                                                    JAMES HAMILTON FOLEY, PLLC


                                                      /s/ James Hamilton Foley
                                                    James Hamilton Foley
                                                    Texas Bar No. 24059764
                                                    S.D. Texas I.D. No. 930406
                                                    jhf@jhfoleylaw.com
                                                    2723 Carolina Way
                                                    Houston, Texas 77005
                                                    (713) 256-1986 (Telephone)

                                                    ATTORNEYS FOR PLAINTIFF,
                                                    GASS AUTOMOTIVE, INC.




                                          Page 16
14728410 v1
    Case 4:21-cv-00566 Document 26 Filed on 06/14/21 in TXSD Page 17 of 17




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 14, 2021, I electronically filed the foregoing document with
the clerk of the court for the United States District Court, Southern District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a “Notice of
Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice
as service of this document by electronic means.

                                                       /s/ James Hamilton Foley______________




                                             Page 17
14728410 v1
